DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This corrected notice of allowability is being sent to correct the number of claims indicated as allowable.  Examiner mistakenly indicated claims 1-20 were allowed, when it should be claims 1-13.  The reasons for allowance remain the same as provided in the prior office action mailed April 7, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139